Citation Nr: 9924330	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for osteochondroma of the 
left ankle, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1991 to September 
1994.

By rating decision in November 1995, service connection was 
granted for osteochondroma of the left ankle.  This appeal 
arises from the September 1997 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
continued the evaluation of the veteran's osteochondroma of 
the left ankle as 10 percent.  A Notice of Disagreement was 
filed in June 1998 and a Statement of the Case was issued in 
August 1998.  A substantive appeal was filed in August 1998 
with no hearing requested.

The Board notes that the appellant in the June 1998 Notice of 
Disagreement indicated that he wanted service connection for 
a back disability as being proximately due to or the result 
of service connected osteochondroma of the left ankle.  The 
RO has not developed this issue.  The issue of the 
appellant's entitlement to service connection for a back 
disability as being proximately due to or the result of 
service connected osteochondroma of the left ankle is not 
inextricably intertwined with the current appeal.  As no 
action has been taken, it is referred to the RO for the 
appropriate action.

The issue of entitlement to an extraschedular rating for the 
service connected osteochondroma of the left ankle is the 
subject of the Remand decision below.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 10 percent 
for a left ankle disability is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

2.  The veteran's left ankle disability is manifested by 
complaints of pain; the current clinical findings do not 
demonstrate more than moderate limited motion of the ankle.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for a left ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In service in April 1994, the veteran was seen with 
complaints of an injury to the left ankle.  The x-rays showed 
the appearance of an old trauma.  There was some soft tissue 
swelling over the lateral malleolus, although an acute 
fracture was not identified.  

In October 1994, the veteran filed a claim for service 
connection for disabilities to include a left ankle 
disability.

By rating action of November 1995, service connection for 
osteochondroma of the left ankle was granted with an 
evaluation of 10 percent.

On a VA outpatient record from July 1996, the veteran 
complained of pain of the left ankle.  He had broken bones 
years ago.  On examination, the veteran had osteochondroma of 
the left lateral ankle and history of fracture.  There was no 
history of recent trauma.  He walked without a limp.  The 
diagnostic impressions included questionable mild sprain of 
the left ankle and questionable degenerative joint disease.  
Osteochondroma left ankle was also noted.  

On a VA outpatient record from October 1996, the veteran 
complained that his left ankle was swollen and painful and he 
had bruising for several months.  On examination, there was 
mild tenderness of the left lateral malleolus.  The 
impression included traumatic arthritis.

On a VA outpatient record from January 1997, the veteran 
complained of pain of the ankle for months.  

On a VA examination in August 1997, the veteran stated that 
since the Fall of 1996, he had increasing severe pain in the 
left ankle that developed daily when he stood for more than 
three or four hours.  He could not run because of cracking 
and crunching sensation with instability of the joint causing 
twisting and causing the veteran to fall.  The veteran took 
no medication for this and could provide no other specific 
information concerning flares or aggravating factors.  On 
examination, the veteran used a cane in his left hand when he 
walked, but his ambulation was within normal limits.  The 
left ankle examination revealed moderate swelling about the 
bilateral aspects of the joint, but there was no tenderness, 
deformity, or specific abnormal mobility except for 
dorsiflexion limited to 10 degrees, and plantar flexion 
limited to 30 degrees.  The x-rays showed no acute bony 
abnormalities.  There was stable irregularity of the distal 
tibia, likely a fibrous cortical defect.  The changes were 
likely related to remote trauma/calcific tendinitis.  The 
diagnoses included history of osteochondroma, left ankle with 
x-ray evidence of disease.  Any additional statement per 
DeLuca purposes than are mentioned above would have to be of 
a pure speculative nature.

By rating action of September 1997, the evaluation of the 
osteochondroma of the left ankle, which was currently 10 
percent, was continued.  The current appeal to the Board 
arises from this action.

Associated with the claims folder were additional VA 
outpatient records.  When seen in August 1996, the veteran's 
lower extremities had no joint swelling or tenderness.  No 
cyanosis, pallor, or dependent edema was noted.  

A VA outpatient record from one day later in August 1996 
shows the veteran's extremities had no edema or joint 
swelling.  

A VA outpatient record from January 1997 shows that the 
veteran complained of problems including his left ankle.  It 
was noted that the veteran had an ankle injury in service.

A VA outpatient record from July 1997 shows that the veteran 
complained of problems to include a bad left ankle.  His 
medication did not help.

A VA outpatient record from April 1998 shows the veteran 
complained that his left ankle hurt.  He was unable to stand 
on it for a long time.  The veteran had a history of an old 
fracture.  There was no history of recent trauma.  The 
diagnostic impressions included traumatic degenerative joint 
disease.  

Another VA outpatient record from April 1998 shows that the 
veteran was seen for an old left ankle fracture.  No new 
injury was noted.  No twisting was reported.  On examination, 
the veteran had pain with passive and active range of motion.  
There was medial pain of the left ankle.  The left ankle had 
increased temperature and swelling.  The x-rays showed no 
acute fracture dislocation.  An old fracture was evident.  
The assessment included left ankle pain, acute.  The veteran 
was additionally seen for support splints for acute left 
ankle pain.  

II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity, or atrophy of disuse.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating action in November 1995, service connection was 
awarded for osteochondroma of the left ankle; a 10 percent 
rating was assigned from September 1994 under Diagnostic Code 
(DC) 5015 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In pertinent part, Diagnostic Code 5015, directs that:

5015  Bones, new growths of, benign.  

The diseases under diagnostic codes 5013 
through 5024 will be rated on limitation 
of motion of affected parts, as 
arthritis, degenerative, except gout 
which will be rated under diagnostic code 
5002.

38 C.F.R. Part 4 (1998).

Degenerative arthritis is rated under Diagnostic Code 5003:

5003 Arthritis, degenerative 
(hypertrophic or osteoarthritis):
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 pct is for application for each such 
major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating 
exacerbations..............20
With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups...............10
NOTE (1):  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be combined with ratings based on 
limitation of motion.
NOTE (2):  The 20 pct and 10 pct ratings 
based on X-ray findings, above, will not 
be utilized in rating conditions listed 
under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. Part 4.

Under Diagnostic Codes regarding limitation of motion:  

A rating of 10 percent contemplates moderate limited motion 
of the ankle.  A 20 percent rating is warranted for marked 
limited motion of the ankle.  38 C.F.R. Part 4, Diagnostic 
Code 5271.  38 C.F.R. § 4.71a, Plate II, shows normal range 
of motion of the ankle is 0 degrees to 20 degrees of 
dorsiflexion and 0 degrees to 45 degrees plantar flexion. 

The record does not support the veteran's claim for a rating 
in excess of 10 percent disabling, as there is no evidence of 
more than moderate limited motion of the ankle.  At the 
August 1997 VA examination, the ankle had dorsiflexion 
limited to 10 degrees and plantar flexion limited to 30 
degrees.  There was moderate swelling, but there was no 
tenderness or deformity.  There is neither evidence nor any 
contention to rate the veteran under any other Diagnostic 
Code relative to the ankle.  Therefore, the preponderance of 
the evidence is against the veteran's claim.

Moreover, the Board has reviewed the considerations set forth 
in 38 C.F.R. §§ 4.40, 4.45, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1995), and concludes that the veteran's left 
ankle disability does not demonstrate additional range of 
motion loss due to pain on use or during flare ups to the 
extent that the criteria for an increased rating based on 
limitation of motion under DC 5271 would be met.  The VA 
examiner on the August 1997 examination commented that any 
additional statement per DeLuca purposes would be purely 
speculative.  The Board finds this statement satisfies any 
additional DeLuca analysis.
 

ORDER

Entitlement to a rating in excess of 10 percent for 
osteochondroma of the left ankle is denied.


REMAND

The veteran has contended that his osteochondroma of the left 
ankle has interfered with his employment. 

In this regard, the RO appears to have adjudicated the issue 
of entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1) (1998).  The Board notes, however, that 
there is no evidence that the RO requested the veteran to 
submit employment records in support of his claim.  The Court 
has held that the duty to assist obligates the VA to advise 
the veteran of the relevance of his or her employment records 
in a claim for an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected osteochondroma of the left 
ankle.  This evidence may include records 
pertaining to lost time or sick leave 
used due to the osteochondroma of the 
left ankle, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

2.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected osteochondroma of the left 
ankle pursuant to 38 C.F.R. § 3.321(b)(1) 
are met.  If such criteria are met, then 
the matter should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which includes a summary of 
any additional evidence submitted, any 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
an opportunity to respond.

3.  The case should then be returned to 
the Board for further appellate review.  
The purpose of this REMAND is to afford 
the veteran due process of law.  The 
Board intimates no opinion as to the 
ultimate outcome of the case as regards 
the claim of extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) for the 
service connected osteochondroma of the 
left ankle.  The appellant need take no 
action unless otherwise notified.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

